UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.6% Rate (%) Date Amount ($) Value ($) Alabama - 2.1% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 15,088,050 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 20,000,000 a 16,033,200 Alaska - .5% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 6,850,000 Arizona - 1.8% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 1,500,000 1,623,465 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,088,550 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 1,850,000 1,812,131 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 4,702,685 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 7,000,000 8,759,940 California - 13.1% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,997,900 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,962,630 California, GO (Various Purpose) 5.75 4/1/31 13,325,000 15,148,793 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 17,362,800 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 16,391,760 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 13.1% (continued) California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,295,000 5,937,866 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 8,133,920 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,408,160 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/28 5,000,000 6,135,400 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/25 5,000,000 6,267,400 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/38 2,500,000 2,999,275 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 6,378,834 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 4,000,000 b 4,514,320 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,928,350 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/1/18 5,000,000 c 5,464,300 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,655,000 4,693,264 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/28 2,850,000 3,375,198 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/33 5,000,000 5,852,600 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 13,109,140 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 4,181,303 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,251,116 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 6,776,820 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 3.00 7/1/33 2,310,000 2,340,146 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 13.1% (continued) San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,652,050 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 10,000,000 11,962,400 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,942,750 Colorado - 2.7% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 7,212,900 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 6,839,880 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 4,315,000 4,881,344 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,548,360 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,539,558 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 d 6,206,799 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,983,900 Connecticut - 1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 3,038,625 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 6,000,000 7,266,000 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/34 5,025,000 6,083,416 Delaware - .5% Delaware Transportation Authority, Transportation System Senior Revenue (Prerefunded) 5.00 7/1/19 6,245,000 c Florida - 8.7% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,927,180 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 8,012,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 8.7% (continued) Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 30,000,000 37,014,600 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 9,527,200 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/24 5,630,000 6,972,980 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 5,983,542 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/27 2,250,000 2,743,808 Jacksonville Electric Authority, Water and Sewer System Revenue 5.00 10/1/29 2,500,000 3,023,075 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/21 4,000,000 4,736,280 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/35 1,500,000 1,757,820 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,754,200 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,500,000 4,155,585 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,728,050 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 7,904,540 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.61 11/15/23 5,275,000 e 5,011,250 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,605,700 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 7,006,650 Georgia - 3.2% Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,930,290 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 10,000,000 c 11,690,500 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/20 5,000,000 5,508,650 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 9,705,000 11,297,590 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 3.2% (continued) Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 8,400,000 10,453,212 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,991,120 Idaho - .5% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 Illinois - 7.5% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 6,185,000 7,288,961 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,695,000 3,147,760 Chicago, Second Lien Water Revenue 5.00 11/1/28 5,000,000 5,952,850 Chicago Park District, Limited Tax GO 5.00 1/1/27 3,000,000 3,410,730 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 5,000,000 5,851,700 Illinois, Sales Tax Revenue 5.00 6/15/24 5,000,000 6,041,950 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 11,185,585 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 12,091,475 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,997,245 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 2,500,000 2,887,800 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,933,670 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 5,000,000 5,955,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,435,000 2,953,168 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/36 1,500,000 1,793,760 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 13,995,828 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,451,225 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 1,480,000 1,764,500 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 5,000,000 5,826,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 7.5% (continued) University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 5,000,000 5,648,600 Indiana - .4% Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 2,500,000 2,992,350 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/26 2,000,000 2,468,080 Iowa - .7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/32 2,500,000 3,029,975 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/25 5,910,000 7,118,831 Kentucky - 2.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 9,375,000 9,751,031 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 6,000,000 7,238,700 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,567,615 University of Kentucky, General Receipts Bonds 5.25 10/1/19 5,565,000 6,338,368 Louisiana - 4.4% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/39 8,000,000 9,426,640 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,160,160 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 7,409,740 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 7,825,000 8,925,038 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 5,000,000 5,682,750 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 4.4% (continued) New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,547,000 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/28 13,425,000 14,340,048 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 9,000,000 10,311,210 Maine - .4% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 5,000,000 Maryland - 1.7% Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 10,000,000 11,730,000 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,741,700 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 4,000,000 4,650,360 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 4,730,000 5,678,933 Massachusetts - 3.0% Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 5,000,000 6,333,100 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 12,443,090 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 4,675,000 5,140,443 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,446,700 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 6,114,577 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 3,725,000 4,491,158 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,862,400 Michigan - 3.4% Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 9,209,826 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.4% (continued) Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,919,300 Michigan Finance Authority, HR (Sparrow Obligated Group) 5.00 11/15/34 2,965,000 3,528,913 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 6,000,000 7,055,580 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 5,000,000 5,841,900 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 7,000,000 7,599,340 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,725,650 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,280,000 2,279,635 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 5,000,000 5,767,700 Minnesota - .1% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,565,000 Missouri - 1.5% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,827,477 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 3,770,000 4,553,972 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,725,000 4,482,255 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/33 2,200,000 2,576,090 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/34 2,975,000 3,551,347 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/41 3,050,000 3,609,370 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Nevada - 1.5% Clark County, Airport System Revenue 5.00 7/1/40 19,000,000 New Hampshire - .2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.91 10/1/33 2,290,000 e New Jersey - 3.2% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 5,000,000 b 5,118,800 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,462,063 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 3,250,000 3,525,080 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 3,130,000 3,505,381 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 7,550,000 8,435,841 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/28 3,000,000 3,551,520 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 6,890,000 7,402,478 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 6,037,350 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.70 1/1/30 7,500,000 e 6,862,500 New Mexico - .7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.04 8/1/19 10,000,000 e New York - 12.8% Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 4,000,000 c 4,584,040 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/29 7,375,000 9,105,101 New York City, GO 5.00 3/1/25 5,000,000 6,280,850 New York City, GO 5.00 8/1/25 5,380,000 6,669,694 New York City, GO 5.00 10/1/36 11,505,000 13,503,303 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 16,574,074 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 12.8% (continued) New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,942,181 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 7,615,464 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 8,743,050 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 17,357,211 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,899,000 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 7,500,000 b 8,451,675 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,283,700 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 12,179,855 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,731,675 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 3,800,000 4,153,894 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 7,767,402 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/31 10,000,000 12,224,800 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 7,100,000 8,566,434 New York State Thruway Authority, General Revenue 5.00 1/1/27 5,000,000 6,097,650 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 6,500,000 7,322,445 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 12.8% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 4,125,000 5,141,771 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,857,910 North Carolina - .3% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/28 3,250,000 Ohio - 1.2% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 5,843,400 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of the Greater Cincinnati) 5.00 12/1/29 2,250,000 2,769,615 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 5,771,500 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,548,970 Pennsylvania - 3.0% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,861,150 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 12,935,927 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/42 5,240,000 6,205,837 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,648,400 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/34 2,160,000 2,577,830 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/28 4,500,000 5,424,480 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,474,450 Rhode Island - .4% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 4,645,000 South Carolina - 3.1% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 9,188,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) South Carolina - 3.1% (continued) Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,043,545 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 11,532,600 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 18,632,960 South Dakota - .6% South Dakota Health and Educational Facilities Authority, Revenue (Avera Health Issue) 5.00 7/1/44 5,000,000 5,745,850 South Dakota Health and Educational Facilities Authority, Revenue (Sanford) 5.00 11/1/35 3,000,000 3,522,570 Tennessee - .5% Chattanooga Health Educational and Housing Board, Revenue (Catholic Health Initiatives) 5.25 1/1/40 1,500,000 1,703,580 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,692,900 Texas - 5.2% Corpus Christi, Utility System Junior Lien Improvement Revenue 5.00 7/15/40 5,000,000 5,915,350 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 3,000,000 3,573,540 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,526,320 Houston, Combined Utility System First Lien Revenue 5.00 11/15/28 4,000,000 4,940,600 Houston Community College System, Limited Tax GO 5.00 2/15/29 4,000,000 4,818,360 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/28 4,450,000 5,080,165 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 9,280,020 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 1,500,000 1,786,770 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 2,420,000 2,604,089 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 4,150,000 5,261,453 Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 5.2% (continued) San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 10,883,192 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/29 4,080,000 4,956,343 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/45 2,500,000 2,972,550 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 4,056,111 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 5,000,000 5,901,650 Utah - .2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 Virginia - .7% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) (Escrowed to Maturity) 5.25 10/1/28 1,500,000 1,815,825 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,462,685 Washington - 3.3% Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,929,300 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 8,279,522 Washington, GO (Various Purpose) 5.00 7/1/27 3,500,000 4,413,290 Washington, GO (Various Purpose) 5.00 8/1/35 10,000,000 12,173,600 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 2,575,000 3,179,507 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 14,238,922 Wisconsin - 2.7% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/46 10,000,000 11,587,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.6% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 2.7% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) Recourse 5.00 11/15/43 10,000,000 b,f 11,572,900 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,655,800 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 3,427,260 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/39 6,100,000 7,022,015 Total Investments (cost $1,328,489,415) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $29,657,695 or 2.02% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate security—rate shown is the interest rate in effect at period end. f Collateral for floating rate borrowings. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,458,367,817 - Liabilities ($) Floating Rate Notes †† - (5,000,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity NOTES Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At May 31, 2016, accumulated net unrealized appreciation on investments was $129,878,402, consisting of $130,111,698 gross unrealized appreciation and $233,296 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
